DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IB2018/059608 12/04/2018
FOREIGN APPLICATIONS
ITALY 102017000141832 12/07/2017
	This office action is in response to Applicant’s amendment submitted January 18, 2022.  Claims 7-20 are pending.
	The rejection of claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Trovato is withdrawn because Trovato does not teach a therapeutically effective amount of oleuropein.
	The rejection of claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Lee-Huang is withdrawn because Lee-Huang teaches a very broad range of dosages.
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Lee-Huang in view of Hadrich is withdrawn in view of Applicant’s amendment and the new grounds of rejection made below.
	The rejection of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Ceriello in view of Lee-Huang, Trovato, and Hadrich is withdrawn in view of Applicant’s amendment and the new grounds of rejection made below.


Claim Interpretation
	The current claims include in the preambles recitations “for inhibiting DPP-4 activity and increasing GLP1 secretion in a subject” or “for down-regulating Nox2 activity in a subject.”  The claims do not require that the method is performed for those purposes because the subject is not required to have any disease or disorder or need for the activities recited in the preambles.  

	The following new or modified grounds of rejection were necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10-11, 13-14, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Azzawie (Life Sciences 78 (2006) 1371-1377, of record).
	Al-Azzawie teaches administration of 20 mg/kg of oleuropein to diabetic rats who weighed 850-1000 g each, so the dose was about 20 mg (page 1372, Animals and diets).  20 mg .
Response to Arguments
	Applicant argues that the cited references are silent about the ability of oleuropein of inhibiting DPP-4 enzyme activity and increasing GLP1 incretin secretion and down-regulating Nox2 activity.  This argument is not persuasive because these properties are inherent in administration of oleuropein.  An inherent feature need not be recognized at the time of the invention, and a chemical composition and its properties are inseparable.  “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.”  See MPEP 2112.  In this instance, the claimed use is directed to a result or property of the old composition.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 10-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Akire (US 2014/0227198 A1, August 14, 2014).  Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akire (US 2014/0227198 A1, August 14, 2014).
Akire teaches administration of oleuropein to healthy subjects for supporting or improving health [0013].  The amount of oleuropein is 1-30 mg [0045].  The composition is administered as a supplement to a meal [0035].
Akire does not teach that the amount of oleuropein is therapeutically effective to inhibit DPP-4 activity, increasing GLP1 section, or down-regulating Nox2 activity, but the effects of administering oleuropein are inherent.  
An amount of 10 to 40 mg or 20 mg is exemplified in the specification as an effective amount, and amounts of 10 to 40 mg or 20 to 30 mg are recited in claims 10-11 and 17-18.  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to administer the effective range of 10-40 or 20-30 mg of oleuropein because Akire’s range overlaps with the effective range. MPEP 2144.05 states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  Akire’s range overlaps with the range which is inherently effective for the claimed purposes.  MPEP 2112 states that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  The inherent feature need not be recognized at the time of the invention.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer Akire’s composition immediately before a meal because Akire’s composition is a supplement to a meal, so it would be administered at around the same time as a meal.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623